Bullard, J.,

delivered the opinion of the court.
This is an action of slander, to which'there was a plea of the general issue, and the defendant attempted to reconvene for slanderous words, alleged to have been uttered by the plaintiff against him.
On motion of the plaintiff’s attQrney, the reconventional demand was struck out; and after verdict and judgment against him, the defendant appealed.
’ The. court, in our opinion, did not err. The demand in reconvention was not necessarily connected with, and incidental to the principal one, as required by the code. Code of Practice, article 374, 375.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.